423 F.2d 1203
UNITED STATES of America ex rel. Charles George HERWEGH, Appellant,v.COMMONWEALTH OF PENNSYLVANIA.
No. 17853.
United States Court of Appeals, Third Circuit.
Submitted on Briefs Feb. 16, 1970.Decided March 24, 1970.

Charles Herwegh, pro se.
Norman J. Pine, Dist. Atty., Chester County, West Chester, Pa.  (M. Joseph Melody, Asst. Dist. Atty., West Chester, Pa., on the brief), for appellee.
Before KALODNER and VAN DUSEN, Circuit Judges, and FULLAM, District judge.
OPINION OF THE COURT
PER CURIAM.


1
The District Court denied without prejudice relator Herwegh's petition for a writ of habeas corpus on the ground that he had failed to exhaust available state remedies as required by 28 U.S.C.A. 2254(b), and this appeal followed.


2
On review of the record the District Court's Order of November 7, 1968 denying relator's petition will be affirmed for the reasons so well stated by Judge Weiner in his Memorandum Opinion accompanying his Order of November 25, 1968, 311 F. Supp. 403, denying relator's petition for reconsideration.